Exhibit 10.88

[g201503312033251931593.jpg]

Schedule to Interim Services Agreement

This Schedule is entered into in connection with that certain Interim Services
Agreement, dated June 21 , 2010 (the "Agreement"), by and between Randstad
Professionals US, LP, d/b/a Tatum, previously known as SFN Professional Services
LLC d/b/a Tatum, ("Tatum," "we," "us" or "our") and Goodman Networks ("Company,"
"you" or "your") and will be governed by the terms and conditions of the
Agreement.

Tatum Professional Name: Geoff Miller, CFO Partner

Service Description or Position: Interim CFO providing transitional CFO services
to assist Company with day to day oversight and leadership of the Company's
financial and accounting functions. Additionally, the Tatum Resource will assist
Company in working with external parties with an interest in the Company. The
Professional will also assist with transitioning the CFO role once a permanent
CFO is hired by the Company.

If the Company elects or appoints the Tatum Professional to the Company's Board
of Directors, Operating Committee or other similar governing body (collectively,
"Board Services"), the Tatum Professional will provide the Board Services in his
individual capacity and not as a professional of Tatum. For the avoidance of
doubt, Tatum is not providing any Board Services to the Company, and Tatum will
not be responsible for any actions or omissions of the Tatum Professional for
Board Services.

Company Supervisor: Ron B. Hill, Chief Executive Officer and President

Start Date: June 23, 2014

Termination: Either party may terminate this Schedule at any time for any reason
upon notice to the other party; provided, however, the parties will endeavor to
provide as much notice as possible prior to termination (preferably two business
weeks).

Fees: You will pay to Tatum a fee of $300 per hour for the Tatum Professional.
In addition, Company agrees to pay one and a half times the hourly rate for all
hours worked over 40 hours in a week. The fees set forth in this Schedule will
automatically increase on an annual basis commencing with the first anniversary
of this Schedule in an amount equal to 6% per year.

Billings: Tatum will bill for Services weekly in arrears.

In the event of a conflict between the terms and conditions of this Schedule and
the Agreement, the terms and conditions of the Agreement will control.

 

Randstad Professionals US, LP, d/b/a Tatum

 

 

Goodman Networks

 

 

 

 

 

 

 

 

By:

 

/s/ Jim Schuchard

 

 

By:

 

/s/ MONTY WEST

Name:

 

Jim Schuchard

 

 

Name:

 

MONTY WEST

Title:

 

Managing Partner

 

 

Title:

 

EVP HUMAN RESOURCES

Date:

 

June 16, 2014

 

 

Date:

 

17 JUN 14

 

 